Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 1 of 36 PagelD: 1

CONNELL FOLEY LLP

1085 Raymond Boulevard, Nineteenth Floor
Newark, NJ 07102

Telephone: 973.436.5800

Attorneys for Defendants, Western Express, Inc., Kamaljit K. Momi, and New Horizons

Leasing, Inc.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

IVAN MARIN, CARLOS A. GARCIA-
MARTINEZ, and DOMINGO MIGUEL
GONZALEZ,

Plaintiffs,

V5.

WESTERN EXPRESS, INC., KAMALJIT K.
MOMI, NEW HORIZONS LEASING, INC.,
LIBERTY MUTUAL INSURANCE
COMPANY, RYDER TRUCK RENTAL,
INC., JOHN and JANE DOES 1-10 (fictitious
unidentified individuals) AND ABC
CORPORATIONS 1-10 (fictitious individuals,
corporations or other business entities
presently unknown),

Defendants,

 

 

CIVIL ACTION NO,

(HONORABLE )

NOTICE OF REMOVAL

TO:

THE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1446, defendants, Western

Express, Inc. (“Western Express”), a Tennessee corporation, with its principal offices in

Nashville, Tennessee, Kamaljit J. Momi (“Momi”), a citizen of the State of Connecticut, and

New Horizons Leasing, Inc. (“New Horizons”), an lowa corporation, with its principal offices in

Nashville, Tennessee (collectively “Defendants”), through their counsel, Connell Foley LLP,

5671905-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 2 of 36 PagelD: 2

hereby remove to this Court the above styled action, pending as Case No. ESX-L-6331-20 in the
Superior Court of New Jersey, Essex County, Law Division. Defendants believe that all of
plaintiffs’ claims are without merit, and will dispute them at the appropriate time, but for
purposes of removal state as follows:

1, Defendants desire to exercise their right under the provisions of 28 U.S.C. § 1441
to remove this action from the Superior Court of New Jersey, Law Division, Essex County,
where the case is now pending under the name and style, Ivan Marin, et al. v. Western Express,
Inc., et al., bearing Docket No. ESX-L-6331-20,

2. In accordance with 28 U.S.C. § 1446(a), a copy of the Complaint filed by
plaintiffs on or about September 23, 2020, in the Superior Court of New Jersey, Essex County, is

attached hereto as Exhibit A.

3, Western Express was served with a copy of the Summons and Complaint on
October 5, 2020,

4, To date, service of the Summons and Complaint have not been effectuated upon
Momi.

5. New Horizons was served with a copy of the Summons and Complaint on

October 7, 2020.

6. Upon information and belief, defendant Liberty Mutual Insurance Company has
not been served with the Summons and Complaint.

7. Upon information and belief, defendant Ryder Truck Rental, Inc., has not been
served with the Summons and Complaint.

8. A copy of Defendants’ Answer to the Complaint, also filed separately, is attached

hereto as Exhibit B.

5671905-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 3 of 36 PagelD: 3

9. This action is removable to this Court by Defendants, pursuant to 28 U.S.C,
§1441(a). A defendant seeking to remove a case to federal court must file in the federal forum a
notice of removal “containing a short and plain statement of the grounds for removal.” Dart
Cherokee Basin Operating Co., LLC v. Owens, 135 8.Ct. 547, 553 (2014) (noting that 28 U.S.C.
§ 1446(a) by design tracks the “short and plain statement” pleading requirement of Fed. R. Civ.
P. 8(a).) Accordingly, courts should apply the same liberal rules to removal applications that are
applied to other matters of pleading. Id.

10. This action is one over which the Court has original jurisdiction under the
provisions of 28 U.S.C. § 1332, and is one that may be removed to this Court pursuant to the
provisions of 28 U.S.C. § 1441 because it is a civil action wherein the matter in controversy
exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between citizens
of different states.

11, Complete diversity of citizenship exists between plaintiff and Defendants.

12. Plaintiff, Ivan Marin, is, upon information and belief, a citizen of the State of New
Jersey, residing in Paterson, New Jersey. (See Plaintiffs’ Complaint, at Introductory Paragraph).

13. Plaintiff, Carlos A. Garcia-Martinez, is, upon information and belief, a citizen of
the State of New Jersey, residing in Paterson, New Jersey. (See Plaintiffs’ Complaint, at
Introductory Paragraph).

14. Plaintiff, Domingo Gonzalez, is, upon information and belief, a citizen of the
State of New Jersey, residing in Paterson, New Jersey. (See Plaintiffs’ Complaint, at
Introductory Paragraph).

15. For purposes of diversity jurisdiction, a corporation is considered a citizen of the

state in which it is incorporated and the state in which it maintains its principal place of business.

5671905-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 4 of 36 PagelD: 4

28 U.S.C. § 1332(c)(1). Western Express is, and was at the time of filing, a corporation
incorporated under the laws of the state of Tennessee, with its principal place of business in
Nashville, Tennessee. Thus, Western Express is a citizen of Tennessee. Likewise, New
Horizons is, and was at the time of filing, a corporation incorporated under the laws of the state
of Iowa, with its principal place of business in Nashville, Tennessee. Thus, New Horizons is a
citizen of lowa and Tennessee.

16. At the time this action was commenced, defendant, Liberty Mutual Insurance
Company, upon information and belief, was and still is a Massachusetts corporation with its
principal place of business in Boston, Massachusetts. Thus, upon information and belief, Liberty
Mutual Insurance Company is a citizen of Massachusetts.

17. At the time this action was commenced, defendant, Ryder Truck Rental, Inc.,
upon information and belief, was and still is a Florida corporation with its principal place of
business in Miami, Florida. Thus, upon information and belief, Ryder Truck Rental, Inc., is a
citizen of Florida.

18. Momi is, and was at the time of filing, a citizen of the State of Connecticut,
residing in Vernon, Connecticut.

19. Plaintiffs’ allegations against various unnamed defendants do not affect the fact
that there is complete diversity in this case. “[T]he citizenship of defendants sued under fictitious
names shall be disregarded.” 28 U.S.C. § 1441 (6)(1); see also Joshi v. K-Mart Corp., No.
CIV.A, 06-5448(JLL), 2007 WL 2814599, at * 2 (D.N.J. Sept. 25, 2007) (holding that unnamed

defendants did not defeat complete diversity requirement of 28 U.S.C. § 1332).

5671905-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 5 of 36 PagelD: 5

20. As required by 28 U.S.C. § 1332(a)(1) and 1441(b)(2), complete diversity exists
because no defendant properly served is a citizen of the same state as the plaintiffs, Accordingly,
there is diversity of citizenship between the parties.

21. | Upon information and belief, defendants Liberty Mutual Insurance Company and
Ryder Truck Rental, Inc., have not yet been served in this matter. As such, their consent is not
needed for removal. 28 U.S.C. § 1446(b)(2)(A).

22. Furthermore, the amount in controversy exceeds $75,000.00.

23 Plaintiffs’ Complaint alleges that as a result of the accident at issue, all three
plaintiffs “suffered severe and permanent injuries necessitating multiple surgeries resulting in
extensive scarring and requiring extended medical treatment, suffered and in the future will
suffer great pain and distress, were and will be required to curtail their usual activities and
pursuits, have and will incur lost wages and medical expenses.” (See Plaintiffs’ Complaint at
First Count, { 6).

24, Defendants, therefore, present a good faith application to the Court that plaintiffs’
Complaint seeks damages in excess of the amount in controversy requirement of $75,000.00 in
accordance with 28 U.S.C. § 1332.

25, The within Notice of Removal is hereby filed within thirty (30) days of
Defendants’ receipt of plaintiffs’ Complaint, and within one year after the commencement of the
action. See 28 U.S.C. § 1446(b)(3) and (c)(1).

WHEREFORE, defendants, Western Express, Inc., Kamaljit K. Momi, and New
Horizons Leasing, Inc., request that the above action now pending in the Superior Court of New

Jersey, Hudson County, be removed to this Court pursuant to 28 U.S.C. § 1441(a), (b) and (c).

5671905-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 6 of 36 PagelD: 6

CONNELL FOLEY LLP
Attorneys for Defendants,
Western Express, Inc., Kamaljit K. Momi, and New

Horizons Leasing, Inc.

PT

Matthew W. Bauer

 

Dated: November 4, 2020

LOCAL CIVIL RULE 11.2

I, Matthew W. Bauer, hereby certify pursuant to Local Civil Rule 11.2, that the above-
captioned matter in controversy is not the subject of any other action pending in any court, or of
any pending arbitration or administrative proceeding.

CONNELL FOLEY LLP

Attorneys for Defendants,
Western Express, Inc., Kamaljit K. Momi, and New

Horizons Leasing, Inc.

Tm

Matthew W. Bauer

 

Dated: November 4, 2020

5671905-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 7 of 36 PagelD: 7

EXHIBIT A
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 8 of 36 PagelD: 8

MICHAHI. A, GALLARDO. FSO. - 00318200
“GINARTE, GALLARDO,

GONZALEZ & WINOGRAD, L.L.P.

400 MARKET STREET

NEWARK, NEW JERSEY 07105

(973) 854-8400

OUR FILE NOS.: 239880, 259882 ANID 259886

ATTORNEYS FOR PLAINTIFES, {VAN MARIN, CARLOS A. GARCIA-MARTINEZ AND DOMINGO MIGUEL GONZALEZ

IVAN MARIN, CARLOS A. GARCIA-MARTINEZ and; SUPERIOR COURT OF NEW JERSEY
DOMINGO MIGUEL GONZALEZ > LAW DIVISION: ESSEX COUNTY

Plaintiffs, ‘
> DOCKET NOL: ESX-L-6331-20
VS,
CIVEL ACTION
WESTERN EXPRESS, INC,. KAMALJIT K. MOMI,S pW
HORIZONS LEASING, INC, LIBERTY MUTUAL —: SUMAIONS
INSURANCE COMPANY, RYDER TRUCK RENTAL,
INC., JOHN and JANE DOES 1-10 (ictitious unidentified
individuals) AND ABC CORPORATIONS 1-60, (fetitious
individuals, corporations or other business enuties presently
unidentifiable}

Defendants.

 

 

THE STATE OF NEW JERSEY, TO THE ABOVE: NAMED DEFENDANT(S):
WESTERN EXPRESS, INC..

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached to this
summons states the basis for this lawsuil. I you dispute this complain, you of Your attorney must file a written answer ue mauon and
proof of service with the deputy clerk of the Superior Court in the counly listed above within 35 days from the dute you reecived this
summon, not counting the date you reecived iL (A divectury of the addresses el cach deputy clerk of the Superior Court 1s available
in the Civil Division Management Offies in the county fisted above and online at
hitpvAwww judiciary. state,nj.us/proses 10153. depeyclerkawref. pally [the complaint is one for foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex. P.O, Box 971, Trenton,
NJ 08625-0971. A [ling fee payable to Treasurer, Siate of New Jersey, and a completed Case Information Statement tivailable from
the deputy clerk of the Superior Court} must accompany your answer or motion when it is Hud. You must also send a copy of your
answer or motion to plaintiff's attorney whose name and address appears above, or to plainufl, ff no attorney is named above, A
iclephone call will nut protect your rights: you must Tile and serve a wrilicy answer or motion (with fee of $135.00 and completed Case
Information Statement) if'you want the court lo hear your defense.

Ifyou do not file and serve a written answer or motion within 35 days, the court may enter a judginent against you for the relief plainuiff
demands, plus interest and costs of suil. If judgment is entered against you, the Sheriff may scize your money, wages. or property 10
pay all or part of the judgment,

if you cannot afford an attorney, you may gall the Leal Servives ollice in the county where you live or the Legal Services of New
Jersey Statewide Hotline at [-RS8-LSNI-LAW (1-888-576-5529), I? you do nat have an atloracy and are not eligible for free legal
assistance, you may obtain a referral W) an attorney by calling one of the Lawyer Referral Serviers is available in the Civil Division

Management office in the county listed above and online at hup.Awww J udigiary.stale nas prose‘ 10133 dleptyelerklawre? pdf.
DATED: September 28, 2020  Mehelle AT Dunit

 

Michelle M. Smith, Superiar Court Clerk
Name of defendant to be served: Western Express Tne.
Address to be served: F135 Centennial Place

Nashville, TN 37209

*$175.00 FOR LAW DIVISION CASES

 
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20

| DEPUTY CLERKS’ ADDRESSES

Atlantic County, 1201 Bagharach Blvd., Atlantie City, NJ O8830

_ Bergen County Justice Center, 10 Main St., Hackensack, NJ O76G1
Burlington County Courts Facility, 49 Rancocas Rd. Mt, Holly, NJ 0806a0
Camden County Hail of Justice, 101 S$, Sth St., Camden, NJ 08103-4001

 

Cape May County Cthse., Main St., Cape May
Cumberland County Court House, Broad & Fa
Essex County Cty. Cts. Bldg, 50 W. Markel St. Ne

Court House, NI 08210
yeite St. Bridgeton. NJ 08302
ayark, NJ 07102

Gloucester County Court House, 1 N. Broad St. Woodbury, NJ 08096
Eudson County Admin. Blig., 395 Newark Ave., Jorsoy City, NJ.O7306

Hunterton County C

ourt House, Main Street, Flemington, NJ 08822

Mereer County Court House, P.O. Box 8068, Trenton, NI 08650-0068
Middlesex County Court House, | Kennedy Sq., New Brunswick, NJ O8903
Monmouth County Court House, 71 Manument Park, Freehold. NJ 07728

Morris County Court House,
Ocean Counly Court House, | 18 Washington St.
Passaic County Court House, 77 Hamilton St. P

2.0. Box 960, Morristown, NJ 07963-0900
Tors River, NJ 08754
nerson, NJ G7a05-201?

Salem County Court House, 02 Markel St, Salein, NJ G8079

Somerset County Court House,
Sussex County Court House,
Union County Court H
Warren County Courthouse,

Atlantic County
Bergen County
Burlington County
Camden County
Cape May County
Cumberland County
Essex County
Gloucester County
Hudson County
Hunterdon County
Mercer County
Middlesex County
Monmouth County
Morris County
Ocean County
Passaic County
Salem County
Somerset County
Sussex County
Union County
Warren County

P.O, Box 3000, Somerville, NJ O8876-1262
43-47 High St, Newton, NJ C7860
ouse, 2 Broad St, Hlizabeth, NJ 07207

tnd & Hardwick St, Belvidere, NI O7&23

LEGAL AID OFFICES

(609) 348-4200
(201) 487-2166
(609) 261-1088
(609) 964-1002
(609) 468-3001
(G09) 692-2400
(973) 622-1514
(609) 848-5360
(201) 792-6363
(908) 782-7979
(609) 695-6249
(609) 249-7600
(908) 747-7400
(201) 285-6911
(908) 344-2727
(201) 345-7171
(609) 451-0003
(908) 231-0840
(201) 383-7400
(908) 527-4769
(908) 475-2010

LEGAL SERVICES QFEICES

(609) 344-3444
£201) 488-0044 or 692-101 |
(G09) 261-4862
(009) 964-4520
(G09) 463-0313
(609) 692-6207
(973) 622-6207
(G09) S48-1589
(2013 748-2727
(908) 735-261 |
(609) 891-6200
£600) §28-0033
(908) 431-5544
(201) 267-5882
(908) 240-3666
(204) 278-9223
(908) G78-8363
(9083 GK3-2323
(204) 207-3882
{QU8) 353-4715
(908) 267-5882

Page 9 of 36 PagelD: 9

 

 
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 10 of 36 PagelID: 10

ESSEX COUNTY - CIVIL DIVISION
- SUPERIOR COURT OF NJ
465 MARTIN LUTHER KING JR BLVD
NEWARK No o7102
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 776-9300
COURT HOURS 8:30 AM ~ 4:30 PM

DATE: SEPTEMBER 23, 2020
RE: MARIN IVAN VS WESTERN EXPRESS, INC
DOCKET: ESX L -006331 20

THE ABOVE CASE HAS BEEN ASSIGNED TQ: TRACK 2.

DISCOVERY I5 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED LS: HON JAMES W. DONOHUE

IF YOU HAVE ANY QUESTIONS, CONTAC! TEAM 003
AT: (973) 776-9300.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF "EE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R,4:5A"2.
ATTENTION:

ATT: MICHAEL A. GALLARDO

GINARTE GALLARDO GONZALEZ WINO

400 MARKET ST

NEWARK NI 07105

ECOURTS
 

 

 

 

Case 2:20-Cv-15525-MCA-LDW Document 1 Filed 11/04/20

MICHAEL A. GALLARDO, ESQ. - 003182001
GINARTE, GALLARDO,

GONZALEZ & WINOGRAD, L.L.P.

400 MARKET STREET

NEWARK, NEW JERSEY 07105
(973)854-8400

OUR FILE NO.S; 259880, 259882 AND 259886
ATTORNEYS FOR PLAINTIFFS, IVAN
DOMINGO MIGUEL GONZALEZ

MARIN, CARLOS A. G

Page 11 of 36 PagelD: 11

ARCIA-MARTINEZ AND

 

IVAN MARIN, CARLOS A. GARCIA-
MARTINEZ and DOMINGO MIGUEL
GONZALEZ

Plaintiffs,
V8.

WESTERN EXPRISS, INC. KA MALJIT
K. MOMI, NEW HORIZONS LEASING,
INC., LIBERTY MUTUAL INSURANCE
COMPANY, RYDER TRUCK RENTAL,
INC., JOHN and JANE DOES 1-10
(fictitious unidentified individuals) AND
ABC CORPORATIONS 1-10, (fictitious
individuals, corporations or other business
entities presently unidentifiable)

Defendants.

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY

DOCKIEF NO. ESX-L-

CIVIL ACTION
COMPLAINT, JURY DEMAND,
DESIGNATION OF TRIAL COUNSEL

AND DISCOVERY REQUESTS UPON
DEFENDANTS

Plaintiff. Ivan Marin, residing at 71 Mercer Street, in the City of Paterson, County of Passaic

and State of New Jersey and Plainuff, Carlos A. Garcia Martinez, residing

the City of Paterson, County of Passaic and Siate of New Jersey and P

at 43 Madison Street, in

iaintiff, Domingo Miguel

Gonzalez, residing at 57 Martin Street, in the City of Paterson, County of Passaic and State of New

Jersey by way of Complaint against the defendants say:

pa

 

 

 

 

 
 

 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 12 of 36 PagelD: 12

The defendant, Western Express. Inc, a large tier industry truckload carrier with terminals,
facilities and employees throughout the United States, transacts business throughout the State of New
Jersey inchuding the County of Essex,

The defendant, New Horizons Leasing, inc., is part of the Commercial and Industrial
Equipment Rental & Leasing Industry, does business throughout the State of New Jersey, including
the County of Essex.

The defendant, Liberty Mutual Insurance Company, does business throughout the State of
New Jersey, including the County of Essex with an office lovation at ? Becker Farm Road, Roseland,
New Jersey.

The defendant, Ryder Truck Rental, Inc. and/or its yet to be identified insurance carrier, does
business throughout the State of New Jersey, including the County of Essex with an office location

at 474 Wilson Avenue, Newark, New Jersey.

1. On or about January 28, 2020, plaintiff, [van Marin, was a passenger and plainuff,
Domingo Miguel Gonzalez, was a passenger and plaintiff, Carlos A, Garcia
Martinez, was the driver of a motor vehicle procecding on Probasco Road at its
intersection with Route 33. in the Town of Last Windsor. County of Mercer and State
of New Jersey with the right of way.

2.. On the same date, the Detendant, Kamaljit K. Momi, was the operator and
defendants, Western Express, [ne. and New Horizons Leasing, inc. who both do

business throughout the State of New Jersey including the County of Fssex, were the

AS

 

 

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 13 of 36 PagelD: 13

owners of a tractor trailer traveling on at the same location in the Town of East
Windsor, County of Mercer and State of New Jersey that was negligent and careless

by running a red light and thus, forcefully struck plaintiffs motor vehicle.

Le

On the same date, the Detendant, Liberty Mutual Insurance Company, who does
business throughout the State of New Jersey including the County of Essex, was
responsible for paying medical bills for services rendered to plaintiffs stemming from
the aecident but has failed to pay all outstanding medical bills for past and ongoing
medical treatment including accident related surgeries,

4. On the same date, the Defendant, Ryder Truck Rental, Inc., who docs business
throughout the State of New Jerscy including the County of Essex, owned the vehicle
occupied by the plaintiffs and would be responsible for providing Under-[nsured
Motorist (UIM) benefits to the plaintiffs cue to the negligence of the defendants,
Western Express. Ine., New Horizons Leasing, Ine. and Kamaljit K. Momi, who have
unknown bodily injury (31) limits.

5, Cn the above mentioned date and the above mentioned place, Defendants, owned,

maintained, entrusted, inspected and/or operated their motor yehicles in such. a

careless, reckless and negligent manner as fo cause their motor vehicle to foreefully

strike the motor vehicle occupied by the plaints. !

6. As a direct and proximate result of the aforesaid negligence of the Defendants, the
plaintiffs, Ivan Marin, © arlos A. Garcia Martinez and Domingo Miguel Gonzalez,

suffered severe and permanent injuries necessitating multiple surgeries resulting: in

extensive scarring and requiring extended medical treatment, suffered and in the

ut

 

 

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 14 of 36 PagelD; 14

i

i

future will suffer great pain and distress, were and will be required to curtail their
usual activities and pursuits, have and will incur lost wages and medical expenses,

7, This action is not barred by N.LS.A. 39:6A-1, et seq. :

WHEREFORE, Plaintiffs, Ivan Maris, Carlos A. Gareia Martinez and Domingo Mi gute

Gonzalez, demand judgment against all of the Defendants tor damages, interest and costs of this
action.
SECOND COUNT

I. Plaintiffs repeat and re-allege the allegations of the prior Count as though set forth
at length herein.

2. Defendants, John and Jane Does 1-10 and ABC Corporations 1-10, are heretofore
unidentified individuals and business entities named herein for the express purpose
of tolling the applicable statute of himitations.

3. On the same date, Delendants, and each of them, so carelessly, recklessly and
negligently caused a motor veh icle to strike the Plaintiffs.

4. Asa direct and proximate result of the negligence of the Defendants, the Plaintiffs,
Ivan Marin, Carlos A. Garcia Martinez and Domingo Miguel Gonzalez, suffered
severe and permanent injuries, suffered and in the future will suffer great pain and
distress, were and will be required to curtail their usual activities and pursuits, have
and will incur lost wages and medical expenses.

5. This action is not barred by NJ, Stat, 39:6A-1, ct seq.

WHEREFORE, Plaintiffs, [van Marin, Carlos A, Gareia Martinez and Dominga Miguel

Gonzalez, demand judgment against the Defendants for damages, intcrest and costs of this action.

bh

 
 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 15 of 36 PagelD: 15

THIRD COUNT
Plaintiffs repeat and reallege the allegations of the prior Counts as if'sct forth herein
at length.
At the time of the aforesaid accident, plaintifls were not the owner of an automobile
but are entitled to receive benefits under a policy issued by Liberty Mutual Insurance
Company, who does business throughout the State of New Jersey including the
County of Essex for payment of medical bills incurred.
Asa direct and proximate result of the accident, plaintills incurred medical expenses
for reasonable and necessary costs of their medical care and treatment.
Plaintiffs have demanded that defendant. Liberty Mutual Insurance Company, pay the
outstanding medical bills incurred to date for services rendered to the plaintills
relating to their injuries sustained in the accident as aforesaid and medical bills which
may be incurred for teatinent, necessitated by the injuries sustained by ihe plaintiffs
as a result of this accident together with interests, costs of suit and reasonable

attomey’s fees.

WHEREFORE, Plaintiffs demand judgment against the Detendants for damages, interest

and costs of this action,

FOURTH COUNT

 

Plaintiffs repeat and reallege the allegations of the prior Counts as though set forth
at length herein,
On the date of accident, plainufis were driver and passengers ofa vehicle owned by

Defendant Ryder Truck Rental, Inc. and insured by ABC Corps 1-10, providing

 
 

 

 

 

 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 16 of 36 PagelD: 16

under-insured motorist (JIM) coverage. AI premiums were paid in full and all
obligations were performed under the insurance contract allowing for UIM benefits
for the plaintiffs, who were covered under the policy and had no household coverage.
3, Because the plaintiffs have suffered serious injuries in this incident and because
defendants bave unknown insurance policy limits, there is a possibility that a
judgment may be issued that exceeds the policy limits of the defendants. Therefore,
Defendant Ryder Truck Rental. Inc. and ABC Corps. 1-10, its insurer, are being
named in this suit fer potential VIM claims.
WHEREFORE, plaintiffs demand judgment against the Defendants, for UIM benelits,
damages, interest, attorneys fees and costs of this action.
JURY DEMAND
Plaintiffs demand a trial by jury of all issues so triable.
GINARTE, GALLARDO,
GONZALEZ & WINOGRAD, L.L.P.

Attorneys lor Plaintiffs, van Marin, Carlos A. Garela
Martinez and Dontingo Miguel Gonzalez

ATICHAEL A. GALLARDO, ESQ.

DATED: September 23, 2020

 
 

 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 17 of 36 PagelD: 17

L hereby certify that the within action is not the subject of any other action or arbitration
proceeding nor is any contemplated.

GINARTE, GALLARDO,

GONZALEZ & WINOGRAD, L.L.P.

Attorneys for Plaintiffs, lvan Marin, Carlos A. Garcia
Martinez and Damingo Miguel Gonzalez

 
 

~ MICHAEL A. GALLARDO, ESQ.
DATED: September 23, 2020
DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, the firm of Ginarte, Gallardo, Gonzalez & Winograd, L.L.P.

attorneys for Plaintiffs, [van Marin, Carlos A. Garcia Martinez and Domingo Miguel Gonzalez,
hereby appoint MICHAEL A. GALLARDO, sq. as trial counsel,

GINARTE, GALLARDO,

GONZALEZ & WINOGRAD, L.L.P.

Attorneys for Plaintiffs, Ivan Marin, Carlos A. Garcia
Martinez and Domingo Miguel Gonzalez.

 
 

BY: ALK nd ANOS.
MICHAEL A. GALLARDO, ESQ.

DATED: September 23, 2020

 

 

 
 

Case 2:20-cv-15525-MCA-LDW Document 1 Filed 11/04/20 Page 18 of 36 PagelD: 18

DEMAND FOR ANSWERS TO INTERROGATORIES
Pursuant to Rule 4:17-1 ct seq., plaintiff hereby demands that all defendants provide

answers to Form C and C-1 interrogatories.

DEMAND FOR ANSWERS TO SUPPLEMENTAL INTERROGATORIES

Pursuantto Rule 4:17-! et seq., plaintiff hereby demands that all defendants provide answers

to the following supplemental interrogatories.

l. State where you were coming from immediately prior to the incident and what was
your intended destination,

2. State whether you observed the pl aintifts ortheir vehicle prior to the collision. If yes,
state the approximate speed of cach vehicte/person; where you were at the time you
first observed the other vehicle/person; the distance between you and the other
vehicle/person at the first moment you observed the other vehicle/person; and the
amount of time that passed from the time of your first observation to the time of the
impact.

3. State whether you had ever been in the area of the incident prior to the date
referenced above, and i!'so, state when was the last time you were in the area and the
frequency with which you were in the area in the past,

A, State whether you had consumed any alcohol in the twelve hours prior to accident
and if so, identify establishment where alcohol had been consumed.

5. State whether you had a red light prior to entering the intersection.

6. State whether there was a traffic control light on the road you were traveling on prior

 

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 19 of 36 PagelD: 19

to entering intersection.

7. State the disposition of the Careless Driving summons (39:4-97) issued to Defendant
Kamaljit K. Momi at the scene of accident and if'a guilty plea was entered whether
an appearance was made in Court at the lime of disposition.

DEMAND FOR PRODUCTION OF DOCUMENTS

Pursuant to Rule 4:18-1. et seq.. plaintiff hereby demands that all defendants provide the

following documents:

1. Any and all statements or reports made by any person or governmental entity

concerning this civil action or its subject matter,

2. Copies of any and all photographs in your possession of the vehicles, the location,
or the parties involved in this accident,

3. Copies of any and all repairs estimates of the vehicles involved in this accident,

4, Copies of any claims information bureau or other insurance claims searches or other
documents referencing any prior or subsequent injuries and/or claims by the
plaintiffs.

5. Copies of any statements made by any person with regard to the happening of the
collision or having to do with the subject matter of this action,

6. Copies of any and all expert reports, reports of diagnostic tests, hospital and medical
records, X-rays, CAT scan films, MRI films and any other films and bills relating to
any condition or injury sustained by the plaintiffs,

7. Copies of all written reports or summaries of oral reports ofall expert or treating or

examining physicians along with their curriculum vitae.

if

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 20 of 36 PagelD: 20

8. Copies of any and all books, treatises. commentaries, reports, statutes, codes,
ordinances, rules, regulations or other published documents referred to, utilized by
or relied upon by any expert witness whom plaintiffidefendant intends to call at the
time of inal.

9. Copies of any and all documents, reports, correspondence, blue prints, charts,
djagrams, drawings, graphs, maps, plats, plans, photographs, models or other visual
reproductions of any object, place or thing prepared or utilized by, referred to ro
relied upon by any expert witnesses, whether or not you intend on calling them at the
time of trial,

10. Copies of any and all photographs, diagrams, charts, drawings, maps, plans or models
or other visual reproductions of any object, place or thing related to this litigation.

11. All documents, tangible evidence or other itents relevant to the incident set forth in
the plaintiffs Complaint.

12. Ali deeds, leases, contracts. invoices, maintenance agrecments, oF records pertaining
to any person, vehicle, or premises identified in the plaintilf’s complaint.

13. Copies of any documents pravided to drivers as part of their training or orientation.

14. If you are not supplying any statement, report, medical record or other item requested
herein, identify the item; indicate who has possession of the item: specily their
address and state the reason why the ilems are not being provided,

15, Copies of Letter of Disposition from municipal court for summonses issued at ihe
scene of accident to defendant.

16. Copies of Bills of lading for any shipments transported by your driver, Kamaljit K.

 

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 21 of 36 PagelD: 21

Mori, for the day of the collision.

17. Any oversized permits or other applicable permits or licenses covering the vehicle or
load on the day of the collision.

18. Your driver’s daily fogs (for Kamaljit . Momi) for the day of the collision, and the
six-month period proceeding the collision, together with all material required by 49
CLR. § 395.8 and 395.18 for the driver involved in the above matter. This
specifically includes FOBR’s (Electric On Board Recorders}, AOBRD (Automatic
On Board Recording Device}, and similar electronic records, wherever stored,
together with appropriate audit trails. We require you to pul any vendor which hosts
gr stores this data Jor you on notice of the need to preserve this dala,

19, Allexisting driver vehicle inspection reports required under 49 CPLR. 396.11 for the
vehicle involved in the above collision,

20. All existing daily inspection reports for the tractor and trailer involved in this
collisian.

21, Allexisting maintenance, inspection, and repair records or work orders on the tractor
and trailer involved in the above collision,

22, All annual inspection reports for the tractor and trailer involved in the above
collision, covering the date of collision,

23, Kamaljit K. Momi’s complete driver qualification files as required by 49 CAPR,
391.51 and 393.53. including but not fimited to:

(a) Application for employment

(b) CIDL license

Ld

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 22 of 36 PagelD: 22

25.

26,

2h.

(c) Driver's certification of prior traffic violations

(d) Driver's certification of prior collisions

(e) Driver's employment history

(f) Inquiry into driver's employment history

(2) Pre-employment MYR

(h) Annual M¥R

(i) Annual review of driver history

(j) Certification of road test

(k) Medical Examiner's certificate

(1) Drug testing records

(m) HAZMAT or other training documents

Photographs, video, computer generated media, or other recordings ofthe interior and
exterior of the vehicles invalved in this collision, the collision seene, the occurrence,
or relating to any equipment or things originally located at or near the site of the
occurrence. This specificaily includes anything from DriveCam or similar systems,
We require you lo put any vendor which hosts or stores this data for you on notice of
the need to preserve this data.

The driver's post-collision alcohol and drug testing results.

Any lease contracts or agreements covering Kamaljit K. Momi or the tractor or trailer

involved in this collision.

 

Any interchange agreements regarding the tractor or the trasler involved in this collision.

Any data and printouts from on-board electronic devices, including but not limited to aq

 

ud

 
 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 23 of 36 PagelID: 23

30,

33,

information contained in ECMs (electronic control module), EDRs (Event Data Recorder),
lane departure systems, ABS, air bag, adaptive cruise control, anti-rollover system, and any
on-board computer, tachograph, trip monitor, trip recorder, trip master or other recording
or electronic device of any type, for the day of the collision and the six (6) month period
proceeding the collision, wherever it may be stored, to specifically include any similar
information generated by the equipment invelved in the collision and sent elsewhere
whether by satellite, wireless, or other means. We require you to put any vendor which
hosts or stores this data for you_on notice of the aced to preserve this data.

Any maintenance, inspection. or repair records, data, or invoices in regards to the tractor
and trailer involved in the above collision, to specifically include any electronic material
for the day of the collision and six months prior to the collision, and all post accident
information related to the collision.

Any weight uckets, fuel receipts, hotel bills. tolls, or other records of expenses, regardless
of type, regarding the driver Kamaljit K. Momi, or the tractor or trailer involved in this
collision for the day of the collision and the thirty (30) day period preceding the collision.
Any trip reparts. dispatch records. trip cnvelopes regarding the driver or the tractor or
trailer involved in this collision for the day of the collision and the thirty (30) period
preceding this collision.

Any e-mails. electronic messages, letters. memos, or other documents concerning this
collision. We require you to put any vender which hosts or stores this data for you on
natice of the need te preserve this data.

The accident register maintained by defendants as required by federal law for one (1) year

 
 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 24 of 36 PagelD: 24

34,

ta
tan

37.

38.

39,

AO.

4].

period preceding this collision,

Any drivers’ manuals, guidelines, rules or regulations given to the drivers such as the one
involved in this collision in effect from the date of the drivers hire to the date of the
collision.

Any reports, memos, notes, logs ar other documents evidencing complaints about the driver
in the above collision.

Any DOT or PSC reports, memos, notes or correspondence concerning the driver or the
tractor or trailer involved in this collision.

The pre-trip inspection report completed by the driver lor the trip involved in the callision,
All OmniTRAC, Qualeamm, MVPe, OTRACS, OmniExpress, TruckMail, TrailerTRACS,
SensorTRACS, JTRACS, and other similar systems data tor the six (6) months prior to the
collision for this driver and truck wherever stored, You are hereby notified that you are
required to place your supplier af the above system, as your agent, on notice that they are
to save this data.

All settlement sheets and expense sheets for Kamaljit K, Mami pertaining to trips taken for
the day of the collision and thirty (30) days prior to the collision.

Cargo pickup or delivery orders prepared by motor carriers, brakers, shippers, receivers,
driver, or other persons, or organizations for thirty (30) days prior to the date of the
collision as well as the day of the collision.

Accounting records, cargo transportation bills and subsequent payments or other records
indicating billings for transportation or subsequent payment for the transportation of cargo,

with both the front and back of cancelled checks for carga transported by the driver and/or

 
 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20. Page 25 of 36 PagelD: 25

42,

44,

45.

46,

truck involved in the collision for thirty (30) days prior to the date of the collision as well
as the day of the collision.

Any other items associated in any way with the wreck, documents, database, or other piece
of evidence concerning or reflecting upon the driver, the collision, the tractor-trailer, or the
truck.

The entire personnel files of Kamaljit K. Momi involved in this collision.

Any and all communications via CB radio, mobile or satellite communication systems,
email, cellular phone, pager or other in cab communication device to include the bills for
the devices for the day before, the day of, and the two days after the collision wherever
stored. We require you to put any vendor which hosts or stores this data for you on notice
of the need to preserve this data.

Any and all computer, electronic, or e-mail messages ereated in the first forty cight hours
immediately after the incident, by and between the defendant and any agents or third parties
relating to the facts, circumstances, or actual investigation of the incident as will as any
computer messages which related to this particular incident, whether generated or received
by you or your agents. We require you tp put any vendor which hosts or stores this data for
you on notice of the need to preserve this data.

Ifnot previously listed, all documents required by F ederal Motor Carrier Safety Regulation
395.8, specifically those items identified in the Department of Transportation’s
interpretation of the regulation in its Answer to Question 10. This specifically includes fucl
cards, EZ Pass data and other pre-Pass ‘Transponder systems. We require you to pul any

vendor which hosts or stores this data for you on notice of the need to preserve this data.

 
 

 

Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 26 of 36 PagelD: 26

REQUEST FOR ADMISSIONS

Pursuant to Rule 4:22-1, et seq., plaintiff hereby demands that all defendants provide the following

documents:

ine

sy

9.

10,

Do you admit or deny that the incident that forms the basis of this action occurred on the
date and at the place referenced in the complaint?

Do you admit that Defendant Kamaljit &. Momi was driving a commercial tractor trailer
at the time of accident?

Do you admit that plaintiffs are entitled to the zero threshold since they were involved in
an accident with a commercial vehicle?

Do you admit that you were issued a summons for Careless Driving?

Do you admit that you pled guilty to Careless Driving stemming from accident on January
28, 2020.

Do you admit that your vehicle sustained property damage as a result of the accident.
Do you admit that the plaintiffs vehicle sustained property damage as a result of the
accident.

Do you admit that the plaintiffs reecived medical attention at the scene of aecident,

Do you admit that you saw the ambulance arrive at the scene after the accident.

Do you admit that there is a video recording of the accident involving both vehicles,

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

Pursuant 10 R. 4:10-2 (6) demand is hereby made that you disclose to the undersigned whether

there are any insurance agreements or policies under which any person or firm carrying on an insurance

 
 

 

Case 2:20-cv-15525-MCA-LDW Document 1 Filed 11/04/20 Page 27 of 36 PagelD: 27

business may be liable to satisfy part or all of a judgment which may be entered in this action or ta
indemnify or reimburse for payments made to satisfy the judgment. Ifthe answer is "yes" attach a copy
of each or in the alternative state, under oath ar certification (a) number (b) name and address of insurer
or issuer (c) inception and expiration dates (d) names and addresses of all persons insured thereunder (¢)
personal injury limits (f) property damage limits (g) medical payment limits (h) name and address of
person who has custody and possession thereof (i) where and when each policy or agreement can be
inspected and copied., (j) excess coverage, (k) concurrent coverage, (1) umbrella policies.

GINARTE, GALLARDO,

GONZALEZ & WINOGRAD, LEP

Attorneys for Plaintiffs, [van Marin, Carlos A. Garcia
Martinez and Domingo Miguel Gonzaicz

 
 

Noha Sehadeb

Aichael A. Gallardo, Esq.

DATED: September 23, 2020

 
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 28 of 36 PagelD: 28

Civil Case Information Statement

é/ ESSEX | Civil Part Docket# L-006331-20

 

Case Caption: MARIN IVAN VS WESTERN EXPRESS. INC Case Type: AUTO NEGLIGENCE-PERSONAL INJURY {NON-
. VERBAL THRESHOLD}
Case Initiation Date: 09/29/2020 Document Type: Complaint with Jury Demand

Attorney Name: MICHAEL A GALLARDO Jury Demand: YES - 6 JURORS

Firm Name: GINARTE GALLARDO GONZALEZ {g this a professional malpractice case? NO
WINOGRAD, LLP Related cases pending: NO

Address: 400 MARKET ST If yes, list docket numbers:

NEWARK NJ 07705 Do you anticipate adding any partles (arising out of same
Phone: 9738548400 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Marin, an
Name of Defendant's Primary insurance Company
(if known): Unknown

Are sexual abuse claims alleged by: Ivar Marin? NO
Are sexual abuse claims alleged by: Carlos A Garcia-Martinez? NO

Are sexual abuse claims alleged by: Domingo Miguel Gonzalez?
NO

HE. INFORMATION PROVIDED:ON-THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE.
- : CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE If APPROPRIATE FOR MEDIATION /

 

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of feas by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accammodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? YES

if yes, for what language:
SPANISH SPANISH, SPANISH

Please check off each applicable category: Putative Class Action? NO Title 597 NO Consumer Fraud? NO

H

 

| certify that confidential personal identifiers have been redacted fram documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 29 of 36 PagelD: 29

EXHIBIT B
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 30 of 36 PagelD: 30

CONNELL FOLEY LLP

1085 Raymond Boulevard, Nineteenth Floor

Newark, NJ 07102

Telephone: 973.436.5800

Attorneys for Defendants, Western Express, Inc., Kamaljit K. Momi, and New Horizons Leasing,
Inc.

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
Civil Action No.
IVAN MARIN, CARLOS A. GARCIA-
MARTINEZ, and DOMINGO MIGUEL ANSWER TO COMPLAINT,
GONZALEZ, SEPARATE DEFENSES,
RESERVATION OF
Plaintiffs, COUNTERCLAIM, CROSS-
CLAIMS, ANSWER TO CROSS-
VS. CLAIMS, DEMAND FOR
STATEMENT OF DAMAGES,

WESTERN EXPRESS, INC., KAMALJIT K. JURY DEMAND, AND
MOMI, NEW HORIZONS LEASING, INC., CERTIFICATION

LIBERTY MUTUAL INSURANCE COMPANY,
RYDER TRUCK RENTAL, INC., JOHN and JANE
DOES 1-10 (fictitious unidentified individuals) AND
ABC CORPORATIONS 1-10 (fictitious individuals,
corporations or other business entities presently
unknown),

 

Defendants.

 

Defendants, Western Express, Inc., Kamaljit K. Momi, and New Horizons Leasing, Inc.
(collectively “Defendants”), by way of Answer to the allegations set forth in Plaintiffs’ Complaint
hereby say:

VENUE

Defendants admit that Western Express, Inc., is a Tennessee corporation with its principal

place of business in Nashville, Tennessee, and further that it is authorized to do business in the

State of New Jersey. Defendants also admit that New Horizons Leasing, Inc., is an Iowa

5672084-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 31 of 36 PagelD: 31

corporation with its principal place of business in Nashville, Tennessee, and further that it is
authorized to do business in the State of New Jersey.

Defendants lack sufficient information as to admit or deny the remainder of the allegations
set forth in the Venue section of the Complaint and therefore no response is interposed thereto.

FIRST COUNT

1. Defendants lack sufficient information as to admit or deny the allegations set forth
in Paragraph 1 of the First Count of the Complaint and therefore no response is interposed thereto.

2. Defendants deny the allegations set forth in Paragraph 2 of the First Count of the
Complaint.

3. Defendants lack sufficient information as to admit or deny the allegations set forth
in Paragraph 3 of the First Count of the Complaint and therefore no response is interposed thereto.

4, Defendants lack sufficient information as to admit or deny the allegations set forth
in Paragraph 4 of the First Count of the Complaint and therefore no response is interposed thereto.

5. Defendants deny the allegations set forth in Paragraph 5 of the First Count of the
Complaint.

6. Defendants deny the allegations set forth in Paragraph 6 of the First Count of the
Complaint.

7. The allegations set forth in Paragraph 7 of the First Count of the Complaint are a
conclusion of law to which no response is required. To the extent a response is required,
Defendants deny the allegations set forth in Paragraph 7 of the First Count of the Complaint.

SECOND COUNT
1, Defendants repeat each and every answer to the allegations set forth in the First

Count of the Complaint and make them apart hereof as if set forth at length.

5672084-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 32 of 36 PagelD: 32

2, The allegations set forth in Paragraph 2 of the Second Count of the Complaint are
not directed at Defendants. To the extent the allegations set forth in Paragraph 2 of the Second
Count of the Complaint are directed at Defendants, those allegations are denied.

3. Defendants deny the allegations set forth in Paragraph 3 of the Second Count of the
Complaint.

4, Defendants deny the allegations set forth in Paragraph 4 of the Second Count of the
Complaint.

5. The allegations set forth in Paragraph 5 of the Second Count of the Complaint are
a conclusion of law to which no response is required. To the extent a response is required,
Defendants deny the allegations set forth in Paragraph 5 of the Second Count of the Complaint.

THIRD COUNT

1. Defendants repeat each and every answer to the allegations set forth in the First and
Second Counts of the Complaint and make them apart hereof as if set forth at length.

2. Defendants lack sufficient information as to admit or deny the allegations set forth
in Paragraph 2 of the Third Count of the Complaint and therefore no response is interposed thereto.

3. Defendants deny the allegations set forth in Paragraph 3 of the Third Count of the
Complaint.

4, The allegations set forth in Paragraph 4 of the Third Count of the Complaint are not
directed at Defendants. To the extent the allegations set forth in Paragraph 4 of the Third Count

of the Complaint are directed at Defendants, those allegations are denied.

$672084-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 33 of 36 PagelD: 33

FOURTH COUNT

1, Defendants repeat each and every answer to the allegations set forth in First,
Second, and Third Counts of the Complaint and make them apart hereof as if set forth at length.

2, Defendants lack sufficient information as to admit or deny the allegations set forth
in Paragraph 2 of the Fourth Count of the Complaint and therefore no response is interposed
thereto.

3, Defendants deny the allegations set forth in Paragraph 3 of the Fourth Count of the
Complaint.

SEPARATE DEFENSES
FIRST SEPARATE DEFENSE

Upon information and belief, plaintiffs’ Complaint fails to state a cause of action against

Defendants upon which relief can be granted.
SECOND SEPARATE DEFENSE

Upon information and belief, plaintiffs’ Complaint fails to contain any facts which are

sufficient to support a claim of negligence as to Defendants.
THIRD SEPARATE DEFENSE

Upon information and belief, the injuries about which plaintiffs complain were not
proximately caused by any authorized actions by Defendants and/or their employees, agents,
servants or representatives.

FOURTH SEPARATE DEFENSE
Upon information and belief, plaintiffs’ right to recover damages is either barred or

diminished by plaintiffs’ actions under the doctrine of comparative negligence.

5672084-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 34 of 36 PagelD: 34

FIFTH SEPARATE DEFENSE
Upon information and belief, plaintiffs’ injuries were caused by third parties over whom
Defendants had no control.
SIXTH SEPARATE DEFENSE
Upon information and belief, Defendants breached no duty owed or owing to plaintiffs at
all relevant times.
SEVENTH SEPARATE DEFENSE
Upon information and belief, plaintiffs have wrongfully failed to mitigate their damages as
required by law.
EIGHTH SEPARATE DEFENSE
Defendants reserve the right to assert that plaintiffs’ claims are barred by the applicable
statute of limitations.
NINTH SEPARATE DEFENSE
That by failing and neglecting to exercise ordinary care in making use of available seat
belts, upon information and belief, plaintiffs acted unreasonably and in disregard of plaintiffs’ own
best interests and that all or a portion of the injuries plaintiffs sustained could have been eliminated
or minimized by the exercise of reasonable conduct in using the available seat belts.

RESERVATION OF COUNTERCLAIM UNDER
N.J.S.A. 2A:15-59.1 AND/OR R, 11

Defendants hereby assert that an award of counsel fees and costs may be sought at the

appropriate time due to the frivolous nature of this action.

5672084-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 35 of 36 PagelD: 35

CROSS-CLAIMS

Defendants by way of Cross-Claim against the co-defendants, Liberty Mutual Insurance

Company and Ryder Truck Rental, Inc. (collectively “co-defendants”), say that:
FIRST COUNT

Defendants allege that in the event of judgment against them and in favor of plaintiffs, they
will be entitled to judgment in their favor and against the co-defendants for their pro rata contribution
pursuant to the provisions of the Joint Tortfeasors Contribution Law, N.LS.A. 2A:53A-1, et seq.,
and the Comparative Negligence Act, N.J.S.A. 2A:15-5.1, et seq.

WHEREFORE, Defendants demand judgment against the co-defendants for their pro rata
contribution pursuant to the provisions of the Joint Tortfeasors Contribution Law and the Comparative
Negligence Act.

SECOND COUNT

By reason of the contractual and/or common law relationship between Defendants and the co-
defendants at the time of the alleged occurrence, the co-defendants are obligated to defend, indemnify,
and save harmless Defendants herein.

WHEREFORE, Defendants demand judgment against the co-defendants for all costs and
attorney’s fees incurred in defense of this suit and for the amount of judgment which may be rendered
against Defendants and in favor of plaintiff herein.

ANSWER TO ALL CROSS-CLAIMS

Defendants deny each and every allegation and claim for relief set forth in any cross-claim

for contribution and/or indemnification and asserts as defenses thereto all separate defenses plead

in response to plaintiffs’ Complaint.

5672084-1
Case 2:20-cv-15525-MCA-LDW Document1 Filed 11/04/20 Page 36 of 36 PagelD: 36

DEMAND FOR STATEMENT OF DAMAGES

Pursuant to the automatic disclosure provisions of Fed. R. Civ. P. 26(a)(1)(A)Gii), demand
is hereby made that plaintiffs provide Defendants with a written statement setting forth a
computation of each category of damages claimed in this action.

JURY DEMAND
Defendants hereby demand a trial by jury.
LOCAL CIVIL RULE 11.2

I, Matthew W. Bauer, hereby certify pursuant to Local Civil Rule 11.2, that the above-

captioned matter in controversy is not the subject of any other action pending in any court, or of

any pending arbitration or administrative proceeding.

CONNELL FOLEY LLP

Attorneys for Defendants,

Western Express, Inc., Kamaljit K. Momi, and New
Horizons Leasing, Inc.

PUT

Matthew W. Bauer

 

Dated: November 4, 2020

5672084-1
